Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2009/0085312 to Mori in view of US Patent Publication 2014/0216081 to West, and further in view of US Patent Publication 2003/0072651 to Koshizaka.
In Reference to Claims 1 and 8
Mori discloses a scroll compressor comprising: a scroll type compressor body (Fig. 7, 3) provided with an orbiting scroll and a fixed scroll; a motor (Fig. 7, as showed) that drives the compressor body; an inverter(Fig. 17, 115A shows a controller) that drives the motor; a discharge pipe (Fig. 7, 41) that connects a discharge port of the compressor body to an air tank storing air compressed by the compressor body; and a check valve (Fig. 7, 46) that shuts off the compressed air flowing backward from the air tank in the discharge pipe
Mori teaches the operation of the scroll type compressor being controlled by a controller.
Mori does not teach detail of the control method.
West teaches a two step control method: an controller (Fig. 2, 50) controls a rotational speed of the motor driving the compressor body, a two step control method is applied at a first deceleration (Fig. 4, 204d) and a second deceleration (Fig. 4, 204e), from when a stop commend is output until the compressor body stops (AS showed in Fig. 4, the rotation speed is reduced to “0” at end of the curve 204).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings of West into the design of Mori.  Doing so, would result in the control method of West being applied to control the compressor of Mori.  Both compressors of Mori and West are for scroll compressor, and West teaches a method of limit and prevent movement of rotor due to axial thrust loading resulting from rapid changes in speed of the rotors of the compressor (Abstract of West).
The combination of Mori and West as applied to Claim 1 does not teach the second deceleration is lower than the first deceleration, a predetermined rotational speed where the compressor body does not perform a compression operation. Since the Applicant does not provide the structure detail for perform the recited function, the Office considers that the recited function is merely the operational result of the recited structure. According to MPEP 2112.01, Process claims, When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. Therefore, it will be obvious for the person with ordinary skill in the art will operate the system as the claimed applicant.
The combination of Mori and West as applied to Claim 1 does not teach the type of controller.
Koshizaka teach an inverter (Fig. 1, 65) being used to operate the compressor.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Mori and West as applied to Claim 1 to incorporate teachings from Koshizake.  Doing so, would result in an inverter being used to control the operation of the scroll compressor.  Both inventions of Mori and Koshizake require a control of the scroll compressor.  Koshizake solve the control problem with a predictable result of success.
In Reference to Claim 2
Mori discloses the compressor with the check valve.
Mori further teaches the motor is controlled by the controller.
West teaches the motor is controlled by the controller.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Mori to incorporate the control method of West. Doing so, would result in the Mori motor would be stopped by the two-step stop method. Both compressors of Mori and West are for scroll compressor, and West teaches a method of limit and prevent movement of rotor due to axial thrust loading resulting from rapid changes in speed of the rotors of the compressor (Abstract of West).
The combination of Mori and West as applied to Claim 2 does not “the second deceleration is determined such that an internal pressure of the discharge pipe becomes atmospheric pressure at a time point the compressor body stops”. However, West teaches the objective is to control axial loading of rotor, the axial loading is a result of the pressure as a result on the operation of the compressor, therefore, the pressure is merely an operation result.
In Reference to Claims 3 and 5
Mori discloses the scroll compressor with the controller controlling the motor rotational speed based on the operational condition of the scroll compressor.
West teaches the two-step stop procedure for a pump machine. The two-step stop process including two constant speed reduction as showed in Fig. 4. 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Mori to incorporate the control method of West. Doing so, would result in the Mori motor would be stopped by the two-step stop method. Both compressors of Mori and West are for scroll compressor, and West teaches a method of limit and prevent movement of rotor due to axial thrust loading resulting from rapid changes in speed of the rotors of the compressor (Abstract of West).
The combination Mori and West as applied to Claim 3 and 5 does not teach how the second deceleration speed is determined. However, the combination of Mori and West as applied to Claims 3 and 5 teaches the recited structure of Claim 1, and rotation speed of the rotor of the scroll compressor is monitored and determined by the operation condition of the scroll compressor since the recited two-step stop operation is merely a function of the recited structure. A person with ordinary skill in the art will determined the operation method based on teaches of West.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mori, West and Koshizaka as applied to claim 1 above, and further in view of US Patent Publication 2012/0301334 to Huang.
In Reference to Claims 6 and 7
Mori discloses the scroll compressor with the motor controlled by the controller.
The combination of Mori, West and Koshizaka as applied to Claim 1 does not teach the PM motor.
Huang teaches the motor is a PM motor, the motor is an axial gap type rotary motor with a structure in
which a rotor and a stator face each other in an axial direction of a shaft. (Paragraph 9). 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Mori, West and Koshizaka as applied to Claim 1 to incorporate teachings from Huang. Doing do, would result in the PM motor of Huang being used in the system of Mori to drive the scroll compressor, since Huang teaches a method of a highly-efficient compressor (Paragraph 8 of Huang). 
Response to Arguments
Applicant's arguments filed on 6/25/22 have been fully considered but they are not persuasive. 
The argument on Page 5 is based on the amended claim.  The argument is moot in terms of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/25/2022